i          i       i                                                                          i       i        i




                                   MEMORANDUM OPINION


                                            No. 04-09-00670-CR

                                          IN RE Tristan GRIFFIN

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: November 11, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 16, 2009, relator Tristan Griffin filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on his various pro se motions.

           However, counsel has been appointed to represent relator in the criminal proceeding pending

in the trial court for which he is currently confined. A criminal defendant is not entitled to hybrid

representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v.

State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has no legal duty to rule on a pro

se motion filed with regard to a criminal proceeding in which the defendant is represented by




          … This proceeding arises out of Cause No. NM037076, styled State of Texas v. Tristan Griffin, pending in
           1

the 379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.
                                                                                       04-09-00670-CR

counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial court did not abuse its discretion

by declining to rule on relator’s various pro se motions that relate directly to his confinement based

on the criminal proceeding pending in the trial court. Accordingly, relator’s petition for writ of

mandamus is denied. TEX . R. APP . P. 52.8(a).

                                                              PER CURIAM

DO NOT PUBLISH




                                                 -2-